Citation Nr: 1220045	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-41 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for left knee degenerative joint disease with limited range of motion.

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee instability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1960 to November 1962.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO), which increased the evaluation from 10 to 30 percent for left knee degenerative joint disease with limited range of motion, effective March 31, 2008; and granted service connection for left knee instability, assigning a 10 percent evaluation, effective March 31, 2008.

In a February 2011 rating decision, the RO confirmed and continued a previously denied service connection claim for diabetes mellitus, as well as denied entitlement to a total rating based on individual unemployability.  The Veteran expressed disagreement with the denials in the same month and the RO issued a statement of the case in July 2011; however, the Veteran did not perfect an appeal and therefore these issues are not on appeal.  

The Board further notes that the United States Court of Appeals for Veterans Claims (Court) has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   However, as indicated, the Veteran did not perfect an appeal of the RO's February 2011 denial of entitlement to a TDIU; therefore, the Board finds that a TDIU claim is not a part of the increased rating claim for the service-connected left knee disability here on appeal.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks an evaluation in excess of 30 percent for left knee degenerative joint disease with limited range of motion, as well as an evaluation in excess of 10 percent for left knee instability.  A review of the record reflects that further development is necessary.

In this regard, the Veteran's representative essentially indicated, in May 2012 written argument, that the Veteran's left knee disability has worsened since his last VA formal examination of the knee, which was conducted in June 2009.  It was noted that the findings from such examination in no way reflects his current knee condition.  The Veteran's representative requested that the Board remand the case for an updated examination.  

In light of the report of worsening left knee symptoms, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his left knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.

Accordingly, the case is REMANDED for the following action:

The Veteran currently has Stage IV Cancer.  (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  

1.  After obtaining any outstanding evidence, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his service-connected left knee disability.  The claims file should be made available to the examiner for review.  Any necessary tests should be conducted.

The examiner is asked to answer the following:

a.  identify and describe the severity of the Veteran's manifestations associated with his service-connected left knee disability, to include arthritis and instability.

b.  provide the range of motion of the left knee in degrees and note whether there is objective evidence of pain on motion.  Indicate whether the left knee exhibits weakened movement, excess fatigability, or incoordination during flare-ups or with repeated use.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost. 

c.  indicate whether there is evidence of (slight, moderate, or severe) recurrent subluxation or lateral instability of the left knee.  

All findings and conclusions should be set forth in a legible report.

2.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide them an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


